DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 contains new matter because the original specification fails to support Applicant’s possession of the full scope of an organic fiber cord having a fineness of 700-3,000 dtex, twist coefficient of 800-2,000, and number of twist per 10 cm of 25-70 (recited independent claim 1) AND a 0.25-0.44 mm (required in claim 12).  While it is acknowledged that TABLE 1 discloses Examples 1-4 wherein the cord diameter ranges between 0.25-0.44 mm, it is emphasized that these diameters are working examples for a specific cord construction, a specific fineness, a specific twist coefficient, and a specific twist per 10 cm and does not afford support nor reasonably convey possession of the broad range recited in claim 1.  
Claim 13 contains new matter because the original specification fails to support Applicant’s possession of the full scope of an organic fiber cord having a fineness of 700-3,000 dtex, twist coefficient of 800-2,000, and number of twist per 10 cm of 25-70 (recited independent claim 1) AND a thickness range of the belt reinforcing ply being within a range of 0.54-0.73 mm (required in claim 13).  While it is acknowledged that TABLE 1 discloses Examples 1-4 wherein the thickness of the belt reinforcing ply ranges between 0.54-0.73 mm, it is emphasized that these thicknesses relate to working examples for a reinforcing belt ply comprising a specific cord construction, a specific fineness, a specific twist coefficient, and a specific twist per 10 cm and does not afford support nor reasonably convey possession of the broad range recited in claim 1.  
Regarding claims 19-20, these claims are rejected because they are dependent claims of a rejected claim applied above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 3-7, 9-11, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reuter (US 5,407,701).
Regarding claims 1, 3-7, 9, 14-16, and 18, FIG. 1 illustrates a pneumatic tire comprising a carcass (13), belt layers (17, 18), and a belt reinforcing layer (19).  Col. 3, lines 7-20 discloses the belt layers are inclined with respect to the equatorial plane.  The equatorial plane is parallel to the tire circumferential direction.  
The belt reinforcing layer (19) is a spirally wound strip reinforced by aramid cords (“aromatic polyamide”) that make an angle of 0-5° with respect to the equatorial plane (col. 3, lines 22-40) (claim 9
The claimed twist coefficient is defined by the instant application:
Twist coefficient (K) = T (D/P)1/2

T is the number of twist per 10 cm.  
D is the nominal fineness in dtex.  
P is the density of aromatic polyamide which is 1.44 g/cm3 (an inherent property).  

Col. 6, lines 35+ discloses an aramid cord of 1500 denier/1 having 13 TPI (turns per inch). (claims 1, 3-7, 14-16, and 18)
1500 denier ≈ 1666.6 dtex
13 turn per inch ≈ 51.18 turns per 10 cm. 
K ≈ twist coefficient ≈ 51.18 (1666.6/1.44)1/2 ≈ 1741.1.

Regarding claims 10-11, see FIG. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 12-13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reuter (US 5,407,701).
Regarding claims 2 and 8, Reuter does not recite the claimed product of a load (N) at 2% elongation per organic fiber cord and driven number (ends per 25 mm) is 350-650 (N/25mm).  However, the claimed product would have been obvious to one of ordinary skill in the art before the 
15 EPI ≈ 14.7 ends per 25 mm. 
30 (N) X 14.7 (ends per 25 mm) ≈ 441 (N/25 mm)

Regarding claim 12, Reuter does not recite the organic fiber cords have a diameter of 0.25 to 0.44 mm.  However, the claimed diameter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Reuter discloses the strip which forms the belt reinforcing layers have a thickness of 0.4 to 1.2 mm (col. 3, lines 37-40), official notice is taken that the strip which form the belt reinforcing layer comprising organic fibers which are embedded in rubber; thus, the diameter of the organic fiber cords would be slightly smaller than the thickness of the strip, rendering the claimed range obvious. 
Regarding claim 13, Reuter does not recite the belt reinforcing ply has a thickness of 0.5 to 0.73 mm.  However, the claimed thickness would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Reuter discloses the strip which forms the belt reinforcing layers has a thickness of 0.4 to 1.2 mm (col. 3, lines 37-40) which fully encompasses the claimed range. 
Regarding claims 17 and 19-20, Col. 6, lines 35+ discloses an aramid cord of 1500 denier/1 having 13 TPI (turns per inch).
1500 denier ≈ 1666.6 dtex
13 turn per inch ≈ 51.18 turns per 10 cm. 
K ≈ twist coefficient ≈ 51.18 (1666.6/1.44)1/2 ≈ 1741.1.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
On pages 5-6 of the remarks, the Applicant asserts Reuter is “too broad” to anticipate and/or render obvious the claimed invention and has no anticipatory example. 
In response, the Applicant is incorrect.  Col. 6, lines 35+ of Reuther discloses an aramid cord of 1500 denier/1 having a 13 TPI (turns per inch).  See calculations provided in the 102 rejection which has been reproduced below.
1500 denier ≈ 1666.6 dtex
13 turn per inch ≈ 51.18 turns per 10 cm. 
K ≈ twist coefficient ≈ 51.18 (1666.6/1.44)1/2 ≈ 1741.1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/13/2021